 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   STANDARD INSURANCE COMPANY,
                                                         Case No.: 2:19-cv-01704-JCM-NJK
 9          Plaintiff(s),
                                                                       ORDER
10   v.
11   JEAN E. BATES, et al.,
12          Defendant(s).
13         Plaintiff has not filed a motion requesting that the Court set a scheduling conference as
14 required in interpleader cases. See Local Rule 22-1. Plaintiff is hereby ORDERED to file such
15 motion no later than January 3, 2020.
16         IT IS SO ORDERED.
17         Dated: December 26, 2019
18                                                            ______________________________
                                                              Nancy J. Koppe
19                                                            United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
